Beck, P. J., and Gilbert, J.,
dissenting. The Civil Code (1910), § 5458, provides, in part: “The writ [of prohibition] . . is the counterpart of mandamus, to arrest illegal proceedings by any court officer where no other legal remedy or relief is given; *47and the granting or refusal thereof is governed by the same principles of right, necessity, and justice.” In City of Macon v. Anderson, 155 Ga. 607 (2) (supra), this court ruled: “The "writ of prohibition is an available remedy only where no other legal remedy or relief is given; and where a complete remedy exists by appeal, writ of error, writ of review, certiorari, injunction, mandamus, or otherwise, this writ should be denied.” In Heaton v. Hooper, 134 Ga. 577 (68 S. E. 297), this court ruled: “The writ of prohibition will not be granted in a case where the applicant is afforded any other legal remedy.” That was an effort to prohibit a justice of the peace from trying a case, and the grounds relied on were as follows: “that the justice of the peace had no right to set aside his own judgment, or to reinstate a case which had been dismissed; . . that the ease had been transferred to another court by' consent of the parties, and the justice of the peace had lost jurisdiction, and the case had already been adjudicated, and the plaintiff had lost his right of certiorari and 'of resuing ’ the ease.” Hudson v. Preston, 134 Ga. 222 (67 S. E. 800). It is well recognized that the writ of prohibition issues to prevent a court from exceeding its jurisdiction, but not for the purpose of preventing it from committing error or to avoid the consequences of erroneous action. In Beckham v. Howard, 83 Ga. 89 (9 S. E. 784), this court held that prohibition would not lie to prevent officials of an incorporated town from issuing a license, the grant of which “must be nugatory and void.” We think, whatever may be the rule in other jurisdictions, that in this State, both by statute and controlling precedent, prohibition will not lie in a case like this, because obviously there is a complete remedy without resorting to the extraordinary writ. The fact that the extraordinary writ may be preferred because it may be less tedious or less expensive might constitute just appeal to the legislative department of the State. As the law now stands, we think the court did not err in refusing the writ. The procedure sought to be prohibited was an effort on the part of the ordinary to require the tax-collector to make settlement. It is contended that the ordinary was disqualified because of relationship to a bondsman of the tax-collector. If the tax-collector makes settlement and there is no defalcation, the bondsman would not be affected by the proceeding. However, it is not necessary for us to express an opinion on the matter of *48disqualification, since that is not made the issue in the present decision.